DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.116, was filed in this application after a final rejection. Applicant's submission filed on 04/26/2022 has been entered.
Double Patenting
The Examiner acknowledges that the amendment of claim 1 overcomes the previous double patenting rejection of claim 1. Therefore, the previous double patenting rejection of claim 1 has been withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 09/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-13 and 21-28are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, the prior art of record does not teach or suggest the combination of limitations including an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of metal gate structures, a plurality of dielectric fin structures, within the isolation region, each of the dielectric fin structures comprising a bottom surface directly contacting the top surface of the substrate material and a top surface below the top surface of the isolation region  along with the other limitations of claim 1.
Claims 2-8, 27 and 28 are allowable as they depend from an include all of the limitations of allowable claim 1.
Regarding claim 9, the prior art of record does not teach or suggest the combination of limitations including an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of metal gate structures, a plurality of dielectric fin structures, within the isolation region, each of the dielectric fin structures comprising a bottom surface directly contacting the top surface of the substrate material and a top surface below the top surface of the isolation region   along with the other limitations of claim 9.
Claims 10-12 and 21-26 are allowable as they depend from an include all of the limitations of allowable claim 9.
Regarding claim 13, the prior art of record does not teach or suggest the combination of limitations including an isolation region comprising a bottom surface directly contacting a top surface of the substrate material and a top surface directly contacting a bottom surface of the plurality of metal gate structures, a plurality of dielectric fin structures, within the isolation region, each of the dielectric fin structures comprising a bottom surface directly contacting the top surface of the substrate material and a top surface below the top surface of the isolation region   along with the other limitations of claim 13.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
While Fig. 2P of Xie et al. (US 2016/0163604) teaches an isolation region (Item 126) and a plurality of dielectric fin structures within the isolation region, each of the dielectric fin structures comprising a cottom surface directly contacting the top surface of a substrate (Item 130), however Xie does not teach where the dielectric fin structures comprise a top surface that is below the top surface of the isolation region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891